UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA




    IN RE: MCCORMICK & COMPANY,
    INC., PEPPER PRODUCTS MARKETING
    AND SALES PRACTICES LITIGATION

    _____________________________________                   MDL Docket No. 2665
                                                            Misc. No. 15-1825 (ESH)
    This Document Relates To:

    ALL CONSUMER CASES




                                  MEMORANDUM OPINION

        Class plaintiffs have made antitrust, consumer protection, and unjust enrichment claims

against defendants related to alleged fill reductions in pepper containers. After dismissing

plaintiffs’ antitrust claim, the Court granted plaintiffs’ motion for reconsideration and allowed

them to file their Second Amended Consolidated Class Action Complaint, ECF No. 129. The

Court filed its opinion on the motion for reconsideration, ECF No. 127, under seal and invited

the parties to propose redactions to the opinion, because it referred to paragraphs in the

complaint that were based on material that defendants had produced in discovery and designated

as confidential pursuant to a protective order. McCormick has moved for redactions of three

types of information that the Court cited from plaintiffs’ complaint: (1) quotations from and

descriptions of internal McCormick documents that discuss the challenged fill reductions;

(2) descriptions of the process by which McCormick contacted retailers about the fill reductions

and responses from some retailers; and (3) plaintiffs’ statements of their theory that competition

about fill levels would have driven prices down. According to McCormick, publicizing this

                                                 1
 
information would create a misleading picture of McCormick’s conduct that could harm its

reputation. Plaintiffs oppose the redactions based on the public interest in having access to the

Court’s full opinion. Because the Court finds that the public interest in access to the opinion

outweighs the potential risk of embarrassment to McCormick, it will deny McCormick’s motion

and unseal the opinion without redactions.

                                             ANALYSIS

       There is a “strong presumption in favor of public access to judicial proceedings.” EEOC

v. Nat’l Children’s Ctr., Inc., 98 F.3d 1406, 1409 (D.C. Cir. 1996) (quoting Johnson v. Greater

Se. Cmty. Hosp. Corp., 951 F.2d 1268, 1277 (D.C. Cir. 1991)). “[A]pproval of the Protective

Order . . . does not mean that references to protected information and documents in a judicial

opinion must be redacted.” Doe v. Exxon Mobil Corp., 570 F. Supp. 2d 49, 52 (D.D.C. 2008);

see Joy v. North, 692 F.2d 880, 893 (2d Cir. 1982). Rather, the D.C. Circuit has instructed courts

to decide whether to redact or seal court records by considering six factors: “(1) the need for

public access to the documents at issue; (2) the extent of previous public access to the

documents; (3) the fact that someone has objected to disclosure, and the identity of that person;

(4) the strength of any property and privacy interests asserted; (5) the possibility of prejudice to

those opposing disclosure; and (6) the purposes for which the documents were introduced during

the judicial proceedings.” Nat’l Children’s, 98 F.3d at 1409 (citing United States v. Hubbard,

650 F.2d 293, 317-22 (D.C. Cir. 1980)).

       Here, the first factor — the need for public access — weighs heavily against redaction.

There is a “strong public interest in the openness of judicial proceedings, which exists

irrespective of whether the proceedings at issue relate to disputes among private litigants.”

Upshaw v. United States, 754 F. Supp. 2d 24, 28 (D.D.C. 2010); Am. Prof’l Agency, Inc. v.



                                                  2
 
NASW Assurance Servs., Inc., 121 F. Supp. 3d 21, 24 (D.D.C. 2013). Such openness is essential

to the integrity of judicial proceedings, Upshaw, 754 F. Supp. 2d at 30, and to public

understanding of the law, such as “what needs to be pleaded to satisfy the pleading standard,”

Guttenberg v. Emery, 26 F. Supp. 3d 88, 92-93 (D.D.C. 2014). The presumption in favor of

public access is especially strong for judicial orders and opinions. Exxon, 570 F. Supp. 2d at 51-

52; APA, 121 F. Supp. 3d at 24; Upshaw, 754 F. Supp. 2d at 28. Redacting statements that are

critical to a court’s analysis would substantially impede the public right of access to judicial

opinions. Guttenberg, 26 F. Supp. 3d at 93-94, 97; Berliner Corcoran & Rowe LLP v. Orian,

662 F. Supp. 2d 130, 133 (D.D.C. 2009); Exxon, 570 F. Supp. 2d at 52. Plaintiffs’ allegations

about McCormick’s internal discussions regarding the fill reduction, the communications

between McCormick and retailers, and plaintiffs’ statements that competing on fill level would

have created downward pressure on prices were central to the Court’s analysis of the motion for

reconsideration. Without that information, the public cannot understand why the Court

concluded that plaintiffs’ proposed complaint did not plausibly allege an anticompetitive

agreement on fill level, but that plaintiffs should be permitted to file the complaint because they

“seem[ed] to be intimating that their antitrust claim can be based on an alternative theory that

defendants agreed to deceive consumers about the reduction in fill.” (Mem. Opinion at 9-10,

ECF No. 127.) Therefore, the need for public access is a factor that strongly favors unsealing the

opinion in its entirety.

        The second factor — the extent of previous public access — weighs against some

proposed redactions and is neutral as to others. “Previous access is a factor which may weigh in

favor of subsequent access.” Hubbard, 650 F.2d at 318. If there has been no previous access,

this factor is neutral. APA, 121 F. Supp. 3d at 24. The information about plaintiffs’ theory is



                                                  3
 
available in unredacted paragraphs of the complaint, so this factor weighs against redacting that

information. The other proposed redactions refer to redacted parts of the complaint, and the

parties have not provided the information in unredacted briefing, so this factor is neutral as to

that information.

       McCormick’s asserted privacy interest and potential prejudice do not outweigh the need

for public access. “The third, fourth, and fifth Hubbard factors are interrelated, and require

courts to look at the strength of the property and privacy interests involved, and to take into

account whether anyone has objected to public disclosure and the possibility of prejudice to that

person.” Upshaw, 754 F. Supp. 2d at 29. Courts have denied public access to “business

information that might harm a litigant’s competitive standing.” Nixon v. Warner Commc’ns,

Inc., 435 U.S. 589, 598 (1978). McCormick argues that “[d]isclosure of these selective excerpts

. . . could harm McCormick’s competitive standing by presenting otherwise confidential business

materials out of context . . . .” (Mot. Redact at 1-2, ECF No. 130.) According to McCormick,

“[a] company’s reputation is vital to its ability to succeed in the market; that reputation is

threatened and/or undermined by the premature disclosure of internal company communications

. . . . Developed as part of a more fulsome record (for example, on summary judgment or at

trial), additional context may be yielded which would allow interested persons to properly weigh

the importance” of these excerpts. (Reply at 5, ECF No. 137). McCormick’s concern about its

reputation does not rise to the level of the privacy and property interests that courts have

permitted to outweigh the public’s right of access. For example, redaction may be appropriate

for trade secrets and price information. See Hubbard, 650 F.2d at 315; Ball Mem’l Hosp., Inc. v.

Mut. Hosp. Ins., Inc., 784 F.2d 1325, 1346 (7th Cir. 1986); Brown & Williamson Tobacco Corp.

v. FTC, 710 F.2d 1165, 1179-80 (6th Cir. 1983); Fudali v. Pivotal Corp., 623 F. Supp. 2d 25, 28



                                                  4
 
(D.D.C. 2009). In contrast, “[s]imply showing that the information would harm the company’s

reputation is not sufficient to overcome the strong common law presumption in favor of public

access to court proceedings and records.” Brown & Williamson, 710 F.2d at 1179; see

Kamakana v. City & Cnty. of Honolulu, 447 F.3d 1172, 1179 (9th Cir. 2006); Joy, 692 F.2d at

894; APA, 121 F. Supp. 3d at 25. McCormick has not argued that the information in the Court’s

opinion betrays confidential business practices or strategy. Rather, McCormick’s only

explanation for potential harm to its competitive standing is that publishing the information

without McCormick’s side of the story would damage the company’s reputation. Thus,

McCormick’s privacy interest is not adequate to support redaction of the Court’s opinion.

       Finally, the purpose for which the documents were introduced also favors unsealing the

complete opinion, although this factor incorporates opposing considerations. Courts give more

weight to a party’s objection to disclosure when the documents at issue were obtained from that

party in discovery, especially when the party relied upon a protective order. Friedman v.

Sebelius, 672 F. Supp. 2d 54, 61 (D.D.C. 2009); Tavoulareas v. Wash. Post Co., 111 F.R.D. 653,

659 (D.D.C. 1986). This Court recognizes that McCormick produced the information at issue

(other than statements of plaintiffs’ theory) to comply with plaintiffs’ discovery requests and that

plaintiffs, not McCormick, have provided excerpts to the Court. However, when information

produced by a party in discovery becomes critical to the Court’s analysis, as it is here, the

“purpose” factor does not support redaction. Exxon, 570 F. Supp. 2d at 52-53; see also

Guttenberg, 26 F. Supp. 3d at 96.

       Considering the relevant factors, the Court finds that redaction is not appropriate. There

is an extremely strong public interest in access to judicial opinions, and McCormick’s proposed

redactions would prevent the public from seeing information that was critical to the Court’s



                                                 5
 
analysis. Even though McCormick turned over the information in discovery and it has concerns

about reputational harm, this does not overcome the presumption in favor of openness. Thus, the

Court will deny McCormick’s motion for redactions.1

                                                               CONCLUSION

              For the reasons discussed above, McCormick’s motion at ECF No. 130 to redact the

Memorandum Opinion dated March 21, 2017, is denied. McCormick’s motion at ECF No. 131

for leave to file under seal its exhibit of proposed redactions is granted. A separate Order

accompanies this Memorandum Opinion.

               

                                                                       /s/    Ellen Segal Huvelle
                                                                       ELLEN SEGAL HUVELLE
                                                                       United States District Judge


Date: June 13, 2017




                                                            
1
  However, the Court will permit the exhibit in which McCormick highlighted its proposed
redactions to remain under seal. Although the docket text accompanying plaintiffs’ opposition to
McCormick’s motion for redactions states that it is also a response to McCormick’s motion for
leave to file the exhibit under seal, the opposition does not even mention the latter motion, let
alone make any argument about why the exhibit should be unsealed. (See Pls. Opp., ECF No.
136.) Highlighting McCormick’s proposed redactions for the public would increase the potential
embarrassment for McCormick without enhancing public access to the Court’s opinion on
reconsideration. Therefore, McCormick’s motion for leave to file its exhibit of proposed
redactions under seal, ECF No. 131, will be granted.
                                                                   6